Citation Nr: 1210811	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  08-29 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.  

2.  Entitlement to service connection for psoriasis, to include as secondary to the psychiatric disorder.

3.  Entitlement to service connection for a gastrointestinal disorder, to include as secondary to a psychiatric disorder.

4.  Entitlement to service connection for blepharospasm, to include as secondary to a psychiatric disorder.

5.  Entitlement to service connection for a coronary artery disease, to include as secondary to a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission
ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from November 1953 to November 1955.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In April 2010, the Board remanded the present matter for additional development and due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's psychiatric disorder was not present during service or for years thereafter, and the most persuasive evidence fails to establish his psychiatric disorder as medically attributable to his military service.

2.  A skin disorder did not onset in service and is not causally related to service or a service-connected disability.  

3.  A gastrointestinal disorder did not onset in service and is not causally related to service or a service-connected disability.  

4.  Blepharospasm did not onset in service and is not causally related to service or a service-connected disability.  

5.  The Veteran's coronary artery disease was not present during service or for years thereafter, and the most persuasive evidence fails to establish his current heart disease as medically attributable to his military service.


CONCLUSIONS OF LAW

1.  The Veteran's psychiatric disorder was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  The Veteran's psoriasis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

3.  The Veteran's gastrointestinal disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 

4.  The Veteran's blepharospasm was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 

5.  The Veteran's coronary artery disease was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service connection for psychiatric disorders or heart disease may be established based on a legal "presumption" by showing that either manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, no legal presumption is applicable because the earliest evidence of the Veteran's psychiatric disorder and heart disease is decades after service. 

In the absence of a presumption, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.  Service connection may also be granted for chronic disorders, such as coronary artery disease, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Secondary service connection shall be awarded when a disability "is proximately due to or the result of a service- connected disease or injury."  In addition, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310.  

While on active duty, the Veteran was hospitalized for 73 days for cellulitis and an allergic reaction to penicillin.  The Veteran claims the trauma of this hospitalization and not knowing what would happen to him caused various disorders, to include psychiatric.  He believes his current disorders claimed here (namely, psychiatric, psoriasis, gastrointestinal, blepharospasm and coronary artery disease) are either directly related to this hospitalization or secondary to his current psychiatric disorder, which he claims stems from this hospitalization.

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994); see also Visser v. Packer Engineering Assoc., Inc., 924 F.2d 655, 659-60 (7th Cir.1991) (lay assertion cannot be "flights of fancy, speculations, hunches, intuitions, or rumors about matters remote from [the witness's] experience;" witness not competent to describe motive because testimony too much like psychoanalysis, for which witness not qualified).

"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Lay evidence may be competent to establish medical etiology or nexus. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), but see Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).  

In light of the Veteran's contentions and service records, which confirm the in-service hospitalization, the Board previously remanded these claims to afford the Veteran VA examinations and medical opinions.  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Psychiatric Disorder 

Again, the Veteran believes he has a current psychiatric disorder related to his in-service hospitalization.  

While service treatment records confirm the hospitalization as related to cellulitis and an allergic reaction to penicillin, the records are completely silent as to any complaints, treatment or diagnoses specifically related specifically to a psychiatric disorder. The November 1955 separation examination, moreover, reflects normal clinical findings for the psychiatric system and negative histories as to symptoms suggestive of a psychiatric disorder, such as depression or nervous trouble.

After service, a June 2006 VA treatment record reflects the Veteran's history that he was under "a lot" of pressure, that he felt a "little bit anxious and apprehensi[ve] when he ha[d] to deal with work matters," and that he had twitching of the eyes which was believed to be due to stress.  The record notes that a depression screen had been positive, but the examiner found little in terms of symptoms of depression.  After examination, the Veteran was diagnosed with adjustment disorder with anxiety.  Subsequent records reflect continued findings and treatment for adjustment disorder, as well as findings and treatment for depression.  See, e.g., April 2007 and August 2008 VA treatment records.    

A May 2010 VA examination record reflects the Veteran's history of mental health treatment since approximately 2006.  The examiner noted that at the time of initial treatment, the Veteran did not feel depressed but did feel "under a lot of pressure."  When asked about his military service, the Veteran reported receiving hospital treatment for cellulitis and denied any other problems.  He reported that he was "scared to death [during the treatment] because he did not know what was happening to him.  After examination and review of the evidence, the Veteran was diagnosed with adjustment disorder with anxiety.  The examiner stated that the results of the evaluation depicted an individual who was evidencing a mild amount of emotional distress due to his life circumstances.  The examiner noted that the Veteran's initial complaints in 2006 were similar to his present complaints.  The examiner determined that, based on the information obtained during the evaluation and review of the claims file, the Veteran's psychiatric disorder was not caused by or a result of his military service, to include the in-service hospitalization.  The examiner explained that the Veteran's present problems were transient and expectable reactions due to his work-related stressors as a pastor.  

After review of the evidence, the Board finds service connection is not warranted because the most probative, persuasive, and competent evidence does not suggest that a psychiatric disorder onset during service or is causally related to service.  

Specifically, the objective evidence does not show complaints, treatment or a diagnosis of a psychiatric disorder in-service or for five decades thereafter.   See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Although the Veteran and family members reported symptoms since service, no medical professional has ever linked in-service events or his symptoms since that time to his current psychiatric disorder.  Indeed, the May 2010 VA examiner opined to the contrary.  The Board finds the May 2010 VA examination opinion persuasive because it is based on a thorough examination, a complete review of the claims folder, and with consideration of the Veteran's reported symptoms since service.  While the Veteran and his family members are certainly competent to report on symptoms observed throughout time, the Board finds the objective evidence and the May 2010 VA examiner's opinion more persuasive.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Rucker, 10 Vet. App. at 73; Harvey v. Brown, 6 Vet. App. 390, 394 (1994).

Skin Disorder, Gastrointestinal Disorder, Blepharospasm, and Coronary Artery Disease (CAD)

The Veteran, in part, contends these remaining claimed disorders are attributable to his psychiatric disorder.  The Board, for reasons explained above, concludes service connection for a psychiatric disorder is not warranted and, therefore, secondary service connection fails as a matter of law. 

The Veteran also claims these conditions are directly attributable to his in-service stress and treatment stemming from the lengthy in-service hospitalization.

Again, his service treatment records confirm the 73 day treatment for cellulitis and an allergic reaction to penicillin.  Specifically, the Veteran's service treatment records indicate that, in December 1953, the Veteran was admitted for hospital treatment with a three-day history of swelling, redness, and tenderness of the ankles.  He was diagnosed with cellulitis and provided penicillin.  The Veteran then developed erythemas nodules/lesions over his face, elbows, palmer surface of the hands, and lower extremities, which were determined to result from an allergic reaction to the penicillin, and dermatophytosis of the feet.  Subsequent treatment improved the conditions, and by February 1954, all symptoms had subsided.  Subsequent treatment records reflect no complaints or findings related to the skin, and the November 1955 separation examination reveals normal clinical findings for the skin and no history indicative of a skin disorder per se (though it does reveal evidence of probable varicose vein above the left knee).  

The service treatment records are silent as to complaints, treatment or diagnoses directly related to gastrointestinal symptoms, blepharospasm, or CAD.  Indeed, a December 1953 clinical record reflects findings of normal heart rate, rhythm and tone with no murmur.  The November 1955 separation examination reflects a normal clinical picture as to all these claimed conditions. 

Even if a chronic condition was not shown during service, however, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  The crucial inquiry here then is whether the Veteran's skin, gastrointestinal, eye or heart conditions are related to his in-service hospitalization or any other incident of his military service.  The Board concludes they are not.

After service, the Veteran was treated for these conditions, but not until decades after service.  That is, private and VA outpatient treatment records reveal treatment for these various disorders from 1999, decades after service. 

These claims were previously remanded to afford the Veteran VA examinations to ascertain whether his conditions could be related to the in-service hospitalization, in-service stress or any other incident of his military service.

The Veteran was afforded a skin examination in August 2007 where the VA examiner noted the Veteran's history of psoriasis of the upper and lower extremities.  The Veteran was unable to give a date of onset; he indicated that it onset gradually.  The examiner noted that the Veteran was treated for cellulitis in service but reported that he was unable to find any literature or documentation that psoriasis could be secondary to cellulitis.  Thus, he found the psoriasis was not likely secondary to cellulitis.  The examiner added that examination of the area where the cellulitis was noted revealed no abnormality.  

In regard to his gastrointestinal disorder, a May 2010 VA medical record reflects the author's determination that the active duty records did not contain any indications concerning problems associated with a gastrointestinal disorder and that there was no apparent relationship between a gastrointestinal disorder and PTSD.  The author explained that the in-service treatment for cellulitis and subsequent allergic reaction and development of arthritis in the ankles would not lead to gastrointestinal disorder.  

The Veteran was specifically afforded a VA examination related to his gastrointestinal claim in July 2010.  At that time, the VA examiner reflected the Veteran's history of heartburn with spicy food, which was helped with medication.  The Veteran reported that his symptoms onset in service.  After examination, the Veteran was diagnosed with GERD with small hiatal hernia.  The examiner, who noted that there was no documentation of in-service stomach problems, determined that there was no apparent correlation between the gastrointestinal disorder and PTSD or active duty.  The examiner noted that the Veteran reported that his stomach problems onset during service but indicated that she was unable to find documentation.  

The Veteran's history of twitching on the left side of his face began in August 1999.  On examination, he was diagnosed with blepharospasm.  Records show treatment for this condition thereafter.  A February 2007 VA treatment record reflects the Veteran's history of twitching of the left side of his face for the previous eight years.  After examination, he was assessed with myokemia of the left side, suspected due to stress.  A September 2008 VA treatment record reflects a finding of myokymia of the left side, 10+ years, which the examiner suspected was due to stress but "perhaps provoked by traumas [(record reflects histories of "head blows")]/active duty stresses."  See also July 2009 treatment record.  

A May 2010 VA medical record reflects the author's determination that the active duty records did not contain any indications concerning problems associated with blepharospasm and that there was no apparent relationship between the blepharospasm and PTSD.  The author explained that the in-service treatment for cellulitis and subsequent allergic reaction and development of arthritis in the ankles would not lead to blepharospasm.  

The Veteran was afforded a VA examination related to his blepharospasm in July 2010 where the examiner reviewed the record and opined, based on review of the record and examination, the Veteran's left hemifacial blepharospasm was unrelated to active duty service.  In a November 2010 addendum, the examiner stated that any link between blepharospasm and a psychiatric disease was purely conjectural.  The examiner explained that studies had determined that psychogenic forms of blepharospasm were extraordinarily rare and there was usually little or no evidence of any psychopathology in patients with blepharospasm.  

Similarly, an August 2010 VA examination record reflects a finding that the Veteran's blepharospasm was unlikely to be due to any psychiatric problems.  The examiner noted that he had reviewed the claims file.  

With regard to the Veteran's CAD claim, post-service treatment records show treatment for heart-related symptoms as early as 2005, decades after service.  A May 2010 VA medical record reflects the author's determination that the active duty records did not contain any indications concerning problems associated with coronary artery disease and that there was no apparent relationship between the coronary artery disease and PTSD.  The author explained that the in-service treatment for cellulitis and subsequent allergic reaction and development of arthritis in the ankles would not lead to coronary artery disease.  

The Veteran was afforded a VA examination in July 2010 where the examiner concluded, based on review of the claims file and examination, the coronary artery disease was not likely secondary to PTSD or active duty.  The author explained that there was no apparent "correlation of active duty or secondary to PTSD causing any type of heart condition."  

The Board finds the VA examinations in this case persuasive.  They are based on thorough examinations, a complete review of the claims folder and the Veteran's contentions.  Also compelling, no medical professional has ever related the Veteran's current disorders to his in-service hospitalization, in-service stress or any other incident of his military service.

Again, the Board has considered the Veteran's and his family's description of in-service symptoms and symptoms since service related to his skin, eye, heart and gastrointestinal claims.  The Board finds the medical evidence in this case, however, to be more persuasive.  The Board does not doubt that the in-service hospitalization caused the Veteran stress and worry.  Whether the hospitalization or his stress and worry then, in turn, caused chronic skin, gastrointestinal, heart and eye disorders, however, is something VA examiners have consistently opined against.  These opinions were done with review of the claims folder and in light of the Veteran's statements.  Also compelling, no medical professional has disagreed with the VA examiners' conclusions.  For these reasons, the Board finds the VA examiners' opinions more persuasive than the Veteran's statements.

In short, the Veteran was not diagnosed with chronic skin, eye, gastrointestinal or heart disorders in service or for decades thereafter.  Despite the Veteran's testimony of symptoms since service, no medical professional has ever found a link between his current disorders and any in-service incident.  Indeed, there is medical evidence to the contrary.  As such, the Board finds service connection is not warranted as to any of his claimed conditions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Substantially compliant notice was sent in March 2007 and September 2009, and the claims were readjudicated in an October 2009 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant examinations, obtained medical opinions, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  The Board acknowledges that the Veteran has reported receiving benefits from the Social Security Administration (SSA).  See, e.g., October 2008 VA treatment record.  Although the record does not include any correspondence from SSA, it is apparent that the Veteran is in receipt of retirement benefits rather than disability benefits.  See May 2010 VA examination record).  As such, the Board finds there are no outstanding, relevant SSA records.  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  Finally, the Board is satisfied that there has been substantial compliance with the remand directives issued in the April 2010 Board decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

The Board acknowledges that the VA examiners did not fully address whether the gastrointestinal disorder, blepharospasm, or coronary artery disease were caused or aggravated by the Veteran's psychiatric disorder.  Based on the Board's determination that service connection is not warranted for the psychiatric disorder, however, the Board finds that the lack of such opinions is not prejudicial.  Thus, the Board finds that no further action is needed with regard to the previous remand instructions. 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a psychiatric disorder is denied.  

Service connection for a skin disorder is denied.  

Service connection for a gastrointestinal disorder is denied.

Service connection for blepharospasm is denied.  

Service connection for coronary artery disease is denied.




____________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


